Motion to require appellant to include the evidence taken on the trial in her record on appeal denied. Motion to dismiss appeal denied on condition that appellant per-*556feet the appeal for the February, 1935, term (for which term the case is set down) and be ready for argument when reached. The appellant will furnish five typewritten copies of the oral opinion of the trial justice, which will be taken under consideration by the court. Plaintiff is appealing on questions of law only and states that she raises no question concerning the findings. This appeal is in the nature of a bill of exceptions. Such an appeal will be heard. (Derby v. General Electric Co., 208 App. Div. 529.) No costs to either party. Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ.